El Juez Asociado Señoe Wolf,
emitió la opinión del tribunal.
José Pon Gómez era el padre de ciertos Rijos naturales a quienes reconoció. Al tiempo de instarse este litigio, estaba casado con una mujer que no era la "madre de dichos hijos naturales. La madre de los aludidos hijos, Justina Rentas, entabló pleito para obligar al citado* José Pou Gómez a que pasara alimentos a los ameritados hijos. Justina Rentas interpuso este procedimiento en su carácter de madre natural con patria potestad sobre dichos menores. Se presentó la debida objeción de que la patria potestad no correspondía a Justina Rentas, sino al padre natural, José Pou Gómez. La objeción fue sostenida, y nadie pone ahora en tela de juicio lo acertada de esa decisión.
Entonces la corte actuó tratando* de remediar la situación de la demandante. Usó de su discreción para nombrar a Justina Rentas como defensora de los hijos naturales, y así permitió que prosiguiera el litigio. El demandado in-sistió en que el pleito debía ser archivado; que debía ins-tarse uno nuevo en el cual figurara la madre como tutora de los hijos naturales, haciéndole al demandado la debida noti-ficación. La corte declaró sin lugar la objeción y el deman-dado anotó excepción. .
Hemos examinado la demanda, y no hallamos que en forma alguna fuese radicada a nombre de los menores. Fué claramente entablada a nombre de Justina Rentas en su *432carácter de madre con patria potestad. Los hijos tal vez, y casi seguramente, tenían una causa de acción contra su padre, pero la demanda no fué interpuesta a nombre de ellos.
De varias decisiones de este tribunal es evidente que una demanda entablada a nombre de cierto demandante no puede ser enmendada para iniciar una acción que en alguna forma corresponda al demandante original. J. Ochoa & Hno. v. González Clemente, 29 D.P.R. 1015; Bernabé v. Corte de Distrito, 38 D.P.R. 723.
Aun si el presente fuese considerado como un pleito entablado por los menores, el procedimiento fué irregular e inadecuado. El artículo 57 del Código de Enjuiciamiento Civil dispone:
“Cuando se nombre defensor, el nombramiento deberá hacerse como sigue:
“1. Cuando el menor es demandante, a petición de éste, si tu-viere catorce años cumplidos; y si tuviere menos edad, a petición de un pariente o amigo del menor.
“2. Cuando el menor es demandado, a petición del mismo, si tu-viere catorce años cumplidos, y presentare dicha petición dentro de los diez días de hecha la citación; si fuere menor de catorce años, o dejare de presentar la petición como queda dicho, entonces a solici-tud de cualquiera otra parte en el litigio entablado, o de un pariente o amigo del menor.
# $ 4¡f * % * »X< 9 9
Dos de los menores pasaban de catorce años de edad, no radicaron petición alguna, ni comparecieron en corte. Uno de los menores tenía doce años, y aun en ese caso no se siguió el estatuto. Que debe seguirse el procedimiento es la inevitable inferencia de las siguientes autoridades: Johnston v. Southern Pacific Co., 150 Cal. 535; Skinner v. Knickrehm, 10 Cal. App. 596; Bancroft’s Code Eemedies, 6534, párr. 4847, notas 20 y 1.

Debe revocarse ha sentencia y declararse sin lugar la> demanda.